On July 29, 2008, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA to Department of Corrections for Ten (10) years with Five (5) years suspended; $100 fine; 40 hours of Community Service; and other terms and conditions given in the Judgment on July 29, 2008.
On February 4,2014, the Defendant’s prior sentence imposed on July 29, 2008, was revoked. On February 4, 2014, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301(8), MCA to Montana State Prison for Five (5) years.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and appeared by Vision Net from the Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.